Exhibit 10.1
 
 


Employment Agreement
This Employment Agreement (this “Agreement”), is entered into as of October 10,
2017 (the “Effective Date”) by and between DENTSPLY SIRONA Inc., a Delaware
corporation (the “Company”), and Nicholas W. Alexos (“Executive”) (collectively
referred to herein as the “Parties”).
RECITALS

A.
It is the desire of the Company to assure itself of the services of Executive
effective as of the Effective Date and thereafter by entering into this
Agreement.

B.
Executive and the Company mutually desire that Executive provide services to the
Company on the terms herein provided.

AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:
1.          Employment.
(a)          General.  The Company shall employ Executive and Executive shall
remain in the employ of the Company, for the period and in the position set
forth in this Section 1, and subject to the other terms and conditions herein
provided.
(b)          Employment Term.  The term of employment under this Agreement (the
“Term”) shall be for the period beginning on the Effective Date through and
including October 9, 2018, and shall automatically renew for twelve (12) month
periods unless no later than ninety (90) days prior to the end of the applicable
Term either party gives written notice of non-renewal (“Notice of Non-Renewal”)
to the other in which case Executive’s employment will terminate at the end of
the then-applicable Term, subject to earlier termination as provided in Section
3.  Notwithstanding the foregoing, in the event that any Notice of Non-Renewal
given by the Company indicates that the Company is willing to continue
Executive’s employment under the terms of a new agreement, then Executive and
the Company shall negotiate in good faith regarding the terms of such new
agreement.  If Executive and the Company have not agreed on the terms of a new
agreement within 150 days following the date of such Notice of Non-Renewal (the
“Negotiation Term”), then Executive’s employment shall terminate upon expiration
of the Negotiation Term, unless otherwise agreed by the Company and Executive.
(c)          Position and Duties.  Executive shall serve as the Executive Vice
President and Chief Administrative Officer with such responsibilities, duties
and for activities assigned by the Interim Chief Executive Officer or, on and
following the date a permanent Chief Executive Officer assumes office, the Chief
Executive Officer, or his/her designee, depending on the needs and demands of
the business and the availability of other personnel, provided that such
services shall generally be similar in level of position and responsibility as
those set forth in this Agreement.





--------------------------------------------------------------------------------








Executive shall devote substantially all of Executive’s working time and efforts
to the business and affairs of the Company (which shall include service to its
“Affiliates” (within the meaning of Rule 12b-2 promulgated under Section 12 of
the Exchange Act)) and shall not engage in outside business activities
(including serving on outside boards or committees) without the consent of the
Interim Chief Executive Officer or, on and following the date a permanent Chief
Executive Officer assumes office, the Chief Executive Officer, or his/her
designee, provided that Executive shall be permitted to (i) manage Executive’s
personal, financial and legal affairs, (ii) participate in trade associations,
(iii) serve on the board of directors of not-for-profit or tax-exempt charitable
organizations, and (iv) with Interim Chief Executive Officer or, on and
following the date a permanent Chief Executive Officer assumes office, the Chief
Executive Officer, or his/her designee approval, serve on the board of directors
or similar board of for-profit organizations, in each case, subject to
compliance with this Agreement and provided that such activities do not
materially interfere with Executive’s performance of Executive’s duties and
responsibilities hereunder.  Executive agrees to observe and comply with the
rules and policies of the Company and its subsidiaries as adopted by the Company
or its Affiliates from time to time, in each case as amended from time to time,
as set forth in writing, and as delivered or made available to Executive (each,
a “Policy”).
(d)          Principal Place of Employment.  The Parties agree that Executive's
principal office will be the Company’s headquarters in York, Pennsylvania, or
such other principal office or offices, as appropriate for the performance of
his duties, as mutually agreed by both parties and determined in consultation
with the Interim Chief Executive Officer or, on and following the date a
permanent Chief Executive Officer assumes office, the Chief Executive Officer,
or his/her designee.  The Parties understand that given the nature of
Executive’s duties, Executive will be required to travel and perform services at
locations other than his principal office from time to time.
2.          Compensation and Related Matters.
(a)          Annual Base Salary.  During the Term, Executive shall receive a
base salary at a minimum rate of $600,000 per annum, which shall be paid in
accordance with the customary payroll practices of the Company and shall be
pro-rated for partial years of employment.  Such annual base salary shall be
subject to annual review and increase (such annual base salary, as it may be
increased from time to time, the “Annual Base Salary”).
(b)          Bonus.  With respect to each fiscal year of the Company Executive
will be eligible to participate in an annual incentive program established by
the Board.  Executive’s annual incentive compensation under such incentive
program, (the “Annual Bonus”) shall be targeted at 75% of his Annual Base Salary
(the “Target Bonus”), pro-rated for the portion of 2017 on and following the
Effective Date, and with the expectation that the bonus will scale upward and
downward based on actual performance, as determined by the Board, such that the
actual Annual Bonus payable to Executive may be greater than, equal to or less
than the Target Bonus.  The Annual Bonus shall be based upon the achievement of
Company and/or individual performance metrics as established by the Board.  The
Annual Bonus for a fiscal year will be paid no later than the fifteenth day of
the third month following the end of such fiscal year.


2

--------------------------------------------------------------------------------








(c)          Long-Term Incentive.  The Company will grant Executive equity
incentive awards (or other long-term incentive compensation) for each fiscal
year of the Company after 2017 commencing during the Term.  The grant date fair
value, type of award and specific terms and conditions of such awards will be
determined by the compensation committee of the Board, but shall be commensurate
with Executive’s position and the terms shall be consistent with the terms
applicable to similarly situated executives.  In respect of 2017, the Company
hereby grants Executive (i) a restricted stock unit award with a grant date fair
value for financial accounting purposes as of the Effective Date of $1,025,000
pursuant to the form of award attached hereto as Exhibit A and (ii) a
non-qualified stock option award with a grant date fair value for financial
accounting purposes as of the Effective Date of $425,000 pursuant to the form of
award attached hereto as Exhibit B.
(d)          Employee Benefits.  During the Term, Executive shall be eligible to
participate in employee benefit plans, programs and arrangements generally
available from time to time to other similarly situated executives of the
Company in the jurisdiction of Executive’s principal office location.
(e)          Paid Time Off.  During the Term, Executive shall be entitled to at
least twenty five (25) days, on an annualized basis, of paid personal leave in
accordance with the Company’s Policies.  Any vacation shall be taken at the
reasonable and mutual convenience of the Company and Executive.
(f)          Business Expenses.  During the Term, the Company shall reimburse
Executive for all reasonable travel and other business expenses incurred by
Executive in the performance of Executive’s duties to the Company in accordance
with the Company’s expense reimbursement Policy.
3.          Termination.
Executive’s employment hereunder may be terminated by the Company or Executive,
as applicable, without any breach of this Agreement under the following
circumstances:
(a)          Circumstances.
(i)          Death.  Executive’s employment hereunder shall terminate upon
Executive’s death.
(ii)          Disability.  If Executive has incurred a Disability, as defined
below, the Company may terminate Executive’s employment.
(iii)          Termination for Cause.  The Company may terminate Executive’s
employment for Cause, as defined below.
(iv)          Termination without Cause.  The Company may terminate Executive’s
employment without Cause.
(v)          Resignation from the Company.  Executive may resign Executive’s
employment with the Company.


3

--------------------------------------------------------------------------------










(b)          Notice of Termination.  Any termination of Executive’s employment
by the Company or by Executive under this Section 3 (other than termination
pursuant to paragraph (a)(i)) shall be communicated by a written notice to the
other party hereto (i) indicating the specific termination provision in this
Agreement relied upon, (ii) setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, if applicable, and (iii) specifying
a Date of Termination which, if submitted by Executive pursuant to paragraph
(a)(v), shall be at least ninety (90) days following the date of such notice (a
“Notice of Termination”); provided, however, that in the event that Executive
delivers a Notice of Termination to the Company, the Company may, in its sole
discretion, change the Date of Termination to any date that occurs following the
date of Company’s receipt of such Notice of Termination and is prior to the date
specified in such Notice of Termination.  A Notice of Termination submitted by
the Company may provide for a Date of Termination on the date Executive receives
the Notice of Termination, or any date thereafter elected by the Company in its
sole discretion.  In the event of a dispute over Cause, either Party may
introduce newly discovered or newly arising evidence in support of or in
opposition to the Company’s determination of Cause.
(c)          Company Obligations upon Termination.  Upon termination of
Executive’s employment pursuant to any of the circumstances listed in Section
3(a), Executive (or Executive’s estate) shall be entitled to receive the sum
of:  (i) the portion of Executive’s Annual Base Salary earned through the Date
of Termination, but not yet paid to Executive; (ii) any paid time off that has
been accrued but unused in accordance with the Company’s Policies; (iii) any
reimbursements owed to Executive pursuant to Section 2(f); (iv) any amount
accrued and arising from Executive’s participation in, or benefits accrued under
any employee benefit plans, programs or arrangements, which amounts shall be
payable in accordance with the terms and conditions of such employee benefit
plans, programs or arrangements; and (v) except in the case of a termination of
Executive’s employment for Cause pursuant to Section 3(a)(iii), any earned but
unpaid Annual Bonus for the prior fiscal year.  Except as otherwise expressly
required by law (e.g., COBRA (as defined below)) or as specifically provided
herein, or in any other plan or arrangement maintained by the Company, all of
Executive’s rights to salary, severance, benefits, bonuses and other
compensatory amounts hereunder (if any) shall cease upon the termination of
Executive’s employment hereunder.  In the event that Executive’s employment is
terminated by the Company for any reason, Executive’s sole and exclusive remedy
shall be to receive the payments and benefits described in this Section 3(c) or
Section 4 or in any other plan or arrangement maintained by the Company, as
applicable.
(d)          Deemed Resignation.  Upon termination of Executive’s employment for
any reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its Affiliates.


4

--------------------------------------------------------------------------------










4.          Severance Payments.
(a)          Termination for Cause, or Resignation.  If Executive’s employment
shall terminate pursuant to Section 3(a)(iii) for Cause, or pursuant to Section
3(a)(v) for Executive’s resignation from the Company, then Executive shall not
be entitled to any severance payments or benefits, except as provided in Section
3(c).
(b)          Termination without Cause or Expiration of Term.   If Executive’s
employment terminates without Cause pursuant to Section 3(a)(iv) or Executive’s
employment terminates upon expiration of the Term (including any Negotiation
Term) by reason of the Company providing the Notice of Non-Renewal then, subject
to Executive signing on or before the 50th day following Executive’s Separation
from Service (as defined below), and not revoking, a release of claims in
customary and equitable form (the “Release”), and Executive’s continued
compliance with Sections 5 and 6, Executive shall receive, in addition to
payments and benefits set forth in Section 3(c), the following benefits:
(i)          Company shall pay to Executive, an amount equal to two (2) times
the sum of (A) the Annual Base Salary plus (B) the Target Bonus, payable over
twenty-four months immediately following the Release’s effective date in equal
installments in accordance with the Company’s regular payroll practice following
the Date of Termination, until the earlier of (A) twenty-four (24) months after
the Release’s effective date or (B) the date the Executive first violates any of
the restrictive covenants set forth in Sections 5 or 6 or the provisions of
Section 7;
(ii)          Company shall pay to Executive an amount equal to the Annual
Bonus, determined based on the actual performance of the Company for the full
fiscal year in which Executive’s employment terminates, prorated for the number
of days of employment completed during the fiscal year in which the Date of
Termination occurs, payable in a lump sum cash amount at the time it would
otherwise have been paid had the Executive remained employed for the entire
fiscal year in accordance with Section 2(b);
(iii)          Executive’s equity awards which are outstanding on the Date of
Termination shall (x) remain outstanding, (y) continue to vest notwithstanding
Executive’s termination of employment for a period of twenty-four (24) months
following the Date of Termination, and (z) remain exercisable until the earlier
of ninety (90) days following the twenty-four (24) month anniversary after the
Date of Termination or the date such equity award would have expired had
Executive remained in continuous employment;
(iv)          Company shall pay to Executive in a cash lump sum an amount equal
to the amount of the premiums Executive would have been required to pay to
continue Executive’s and Executive’s covered dependents’ medical, dental and
vision coverage in effect on the Date of Termination under the Company’s group
healthcare plans pursuant to the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), for twenty-four (24) months following the Date of
Termination, which amount shall be based on the premium for the first month of
COBRA coverage and shall be paid regardless of whether or not Executive elects
COBRA continuation coverage;


5

--------------------------------------------------------------------------------










(v)          Subject to continued payment by Executive of any applicable cost
owed by him under the applicable plan, for the twenty-four (24) months following
the Date of Termination continuation of life and accidental death and
dismemberment benefits substantially similar to those provided to Executive and
his dependents immediately prior to the date of termination (in each case,
however, subject to any amendments to such arrangements from time to time that
are generally applicable to executives of the Company), at no greater cost to
Executive than the cost to Executive immediately prior to such date; and
(vi)          For purposes of determining the amount of any benefit payable to
Executive and Executive’s right to any benefit otherwise payable under any
pension plan (within the meaning of Section 3(2) of the Employee Retirement
Income Security Act of 1974, as amended) maintained by the Company or its
Affiliates (“Pension Plan”), and except to the extent it would result in a
duplication of benefits under the following sentence, Executive shall be treated
as if he had accumulated (after the date of termination) twenty-four (24)
additional months of service credit thereunder and had been credited during such
period with his compensation as in effect immediately before termination.  In
addition to the benefits to which Executive is entitled under any defined
contribution Pension Plan, the Company shall pay Executive a lump sum amount, in
cash, equal to the sum of (A) the amount that would have been contributed
thereto or credited thereunder by the Company on Executive’s behalf during the
twenty-four (24) months following his termination (but not including as amounts
that would have been contributed or credited an amount equal to the amount of
any reduction in base salary, bonus or other compensation that would have
occurred in connection with such contribution or credit), determined (x) as if
Executive made or received the maximum permissible contributions thereto or
credits thereunder during such period, and (y) as if Executive earned
compensation during such period at the rate in effect immediately before
termination, and (B) the excess, if any, of (x) Executive’s account balance
under the Pension Plan as of the date of termination over (y) the portion of
such account balance that is nonforfeitable under the terms of the Pension Plan.
Notwithstanding the foregoing but subject to execution and nonrevocation of the
Release, the cash lump sum amounts payable pursuant to Section 4(b)(iv) and
(vi), shall be paid sixty (60) days after Executive’s Date of Termination.
(c)          Termination in Connection With a Change in Control.  In the event
that Executive’s employment terminates without Cause pursuant to Section
3(a)(iv) within twenty-four (24) months following a Change in Control, subject
to Executive signing on or before the 50th day following Executive’s Separation
from Service, and not revoking, the Release and Executive’s continued compliance
with Sections 5 and 6, in lieu of any amounts payable under Section 4(b), then
Executive shall receive, in addition to payments and benefits set forth in
Section 3(c), the following benefits:
(i)          Company shall pay to Executive, an amount equal to two (2) times
the sum of (A) the Annual Base Salary plus (B) the Target Bonus, payable in a
lump sum (provided that payments shall be made in installments on the Schedule
described in


6

--------------------------------------------------------------------------------








Section 4(b)(i) if the Change in Control does not constitute a “change in
control event” described in Treasury Regulation Section 1.409A-3(i)(5));
(ii)          Company shall pay to Executive an amount equal to the Annual
Bonus, determined based on the actual performance of the Company for the full
fiscal year in which Executive’s employment terminates, prorated for the number
of days of employment completed during the fiscal year in which the Date of
Termination occurs, payable in a lump sum cash amount at the time it would
otherwise have been paid had the Executive remained employed for the entire
fiscal year in accordance with Section 2(b);
(iii)          Company shall pay to Executive an amount equal to the amount of
the premiums Executive would have been required to pay to continue Executive’s
and Executive’s covered dependents’ medical, dental and vision coverage in
effect on the Date of Termination under the Company’s group healthcare plans
pursuant to COBRA for twenty-four (24) months following the Date of Termination,
which amount shall be based on the premium for the first month of COBRA coverage
and shall be paid regardless of whether or not Executive elects COBRA
continuation coverage;
(iv)          Subject to continued payment by Executive of any applicable cost
owed by him under the applicable plan, for the twenty-four (24) months following
the Date of Termination continuation of life and accidental death and
dismemberment benefits substantially similar to those provided to Executive and
his dependents immediately prior to the date of termination (in each case,
however, subject to any amendments to such arrangements from time to time that
are generally applicable to executives of the Company), at no greater cost to
Executive than the cost to Executive immediately prior to such date; and
(v)          For purposes of determining the amount of any benefit payable to
Executive and Executive’s right to any benefit otherwise payable under any
Pension Plan, and except to the extent it would result in a duplication of
benefits under the following sentence, Executive shall be treated as if he had
accumulated (after the date of termination) twenty-four (24) months of service
credit thereunder and had been credited during such period with his compensation
as in effect immediately before termination.  In addition to the benefits to
which Executive is entitled under any defined contribution Pension Plan, the
Company shall pay Executive a lump sum amount, in cash, equal to the sum of (A)
the amount that would have been contributed thereto or credited thereunder by
the Company on Executive’s behalf during the twenty-four (24) months following
his termination (but not including as amounts that would have been contributed
or credited an amount equal to the amount of any reduction in base salary, bonus
or other compensation that would have occurred in connection with such
contribution or credit), determined (x) as if Executive made or received the
maximum permissible contributions thereto or credits thereunder during such
period, and (y) as if Executive earned compensation during such period at the
rate in effect immediately before termination, and (B) the excess, if any, of
(x) Executive’s account balance under the Pension Plan as of the date of
termination over (y) the portion of such account balance that is nonforfeitable
under the terms of the Pension Plan.


7

--------------------------------------------------------------------------------










Notwithstanding the foregoing but subject to execution and nonrevocation of the
Release, the cash lump sum amounts payable pursuant to Section 4(c)(i), (iii),
and (v), shall be paid sixty (60) days after Executive’s Date of Termination.
(d)          Termination Upon Death.  If Executive’s employment shall terminate
as a result of Executive’s death pursuant to Section 3(a)(i), the Executive’s
estate or beneficiary shall be entitled to receive in addition to payments and
benefits set forth in Section 3(c) subject to signing on or before the 50th day
following Executive’s death, and not revoking, the Release:
(i)          a lump sum payment equal to Executive’s Annual Base Salary as in
effect on the date of death;
(ii)          an amount equal to the Annual Bonus, determined based on the
actual performance of the Company for the full fiscal year in which Executive’s
employment terminates, prorated for the number of days of employment completed
during the fiscal year in which the Date of Termination occurs, payable in a
lump sum cash amount at the time it would otherwise have been paid had the
Executive remained employed for the entire fiscal year in accordance with
Section 2(b); and
(iii)          Executive’s equity awards shall vest in full at the Date of
Termination, with any performance based awards vesting at the greater of target
or actual performance through the Date of Termination.
Notwithstanding the foregoing but subject to execution and nonrevocation of the
Release, the cash lump sum amounts payable pursuant to Section 4(d)(i), shall be
paid sixty (60) days after Executive’s Date of Termination.
(e)          Termination Upon Disability.  If Executive’s employment shall
terminate as a result of or Disability pursuant to Section 3(a)(ii), Executive
shall be entitled to receive in addition to the payments and benefits set forth
in Section 3(c), subject to signing on or before the 50th day following his Date
of Termination, and not revoking, the Release:
(i)          an amount equal to the Annual Bonus, determined based on the actual
performance of the Company for the full fiscal year in which Executive’s
employment terminates, prorated for the number of days of employment completed
during the fiscal year in which the Date of Termination occurs, payable in a
lump sum cash amount at the time it would otherwise have been paid had the
Executive remained employed for the entire fiscal year in accordance with
Section 2(b); and
(ii)          Executive’s equity awards vest in full at the Date of Termination,
with any performance based awards vesting at the greater of target or actual
performance through the Date of Termination.
(f)          Survival.  Notwithstanding anything to the contrary in this
Agreement, the provisions of Sections 5 through 11 and Section 13(i) will
survive the termination of Executive’s employment and the expiration or
termination of the Term.


8

--------------------------------------------------------------------------------










(g)          No Mitigation; Payment to Surviving Spouse.  Notwithstanding
anything to the contrary in this Agreement, Executive shall not be required to
seek other employment or otherwise mitigate any damages resulting from any
termination of employment.  In the event of Executive’s death prior to payment
of all compensation and benefits due to Executive under Section 3(c) or Section
4 of this Agreement, any remaining compensation and benefits shall be paid to
his spouse, if any, or if none as required by laws of succession or intestacy.
5.          Covenants. Executive acknowledges that Executive has been provided
with Confidential Information (as defined below) and, during the Term, the
Company from time to time will provide Executive with access to Confidential
Information and he will develop goodwill for the Company. Ancillary to the
rights provided to Executive as set forth in this Agreement and the Company’s
provision of Confidential Information, and Executive’s agreements regarding the
use of same, in order to protect the value of any Confidential Information, the
Company and Executive agree to the following provisions, for which Executive
agrees he received adequate consideration and which Executive acknowledges are
reasonable and necessary to protect the legitimate interests of the Company and
represent a fair balance of the Company’s rights to protect its business and
Executive’s right to pursue employment:
(a)          Executive shall not, at any time during the Restriction Period (as
defined below), directly or indirectly engage in, have any equity interest in,
interview for a potential employment or consulting relationship with, or manage,
provide services to or operate any person, firm, corporation, partnership or
business (whether as director, officer, employee, agent, representative,
partner, security holder, consultant or otherwise) that engages in any business
which competes with any portion of the Business (as defined below) of the
Company anywhere in the world.  Nothing herein shall prohibit Executive from
being a passive owner of not more than 5% of the outstanding equity interest in
any entity that is publicly traded, so long as Executive has no active
participation in the business of such entity.
(b)          Executive shall not, at any time during the Restriction Period,
directly or indirectly, engage or prepare to engage in any of the following
activities: (i) solicit, divert or take away any customers, clients, or business
acquisition or other business opportunity of the Company, (ii) contact or
solicit, with respect to hiring, or knowingly hire any employee of the Company
or any person employed by the Company at any time during the 12-month period
immediately preceding the Date of Termination, (iii) induce or otherwise
counsel, advise or encourage any employee of the Company to leave the employment
of the Company, or (iv) induce any distributor, representative or agent of the
Company to terminate or modify its relationship with the Company.
(c)          In the event the terms of this Section 5 shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it will be interpreted
to extend only over the maximum period of time for which it may be enforceable,
over the maximum geographical area as to which it may be enforceable, or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.


9

--------------------------------------------------------------------------------








(d)          As used in this Section 5, (i) the term “Company” shall include the
Company and its direct and indirect parents and subsidiaries; (ii) the term
“Business” shall mean the business of the Company and shall include (a)
designing, developing, distributing, marketing or manufacturing dental products
or (b) any other process, system, product or service marketed, sold or under
development by the Company at any time during Executive’s employment with the
Company; and (iii) the term “Restriction Period” shall mean the period beginning
on the Effective Date and ending twenty-four (24) months following the Date of
Termination for any reason.
(e)          Executive agrees, during the Term and following the Date of
Termination, to refrain from Disparaging (as defined below) the Company and its
Affiliates, including any of its services, technologies, products, processes or
practices, or any of its directors, officers, agents, representatives or
stockholders, either orally or in writing.  The Company agrees, on its behalf
and on behalf of its Officers and Directors, to refrain from Disparaging
Executive.  Nothing in this paragraph shall preclude Executive or the Company
(as applicable) from making truthful statements that are reasonably necessary to
comply with applicable law, regulation or legal process, or to defend or enforce
Executive's or the Company’s rights under this Agreement.  For purposes of this
Agreement, “Disparaging” means making remarks, comments or statements, whether
written or oral, that impugn or are reasonably likely to impugn the character,
integrity, reputation or abilities of the entities, persons, services, products,
technologies, processes or practices listed in this Section 5(e).
(f)          Executive agrees that during the Restriction Period, Executive will
cooperate fully with the Company in its defense of or other participation in any
administrative, judicial or other proceeding arising from any charge, complaint
or other action which has been or may be filed.
(g)          Notwithstanding anything to the contrary contained in this
Agreement, if and to the extent requested by the Company during the period
commencing on the Date of Termination and ending at the end of the Restriction
Period, Executive agrees to provide to the Company up to five (5) hours of
consulting services per month, on an “as needed” basis at times and in a manner
that is mutually convenient.  Executive shall not receive any additional
compensation for the provision of these consulting services if he is receiving
the severance benefits otherwise payable pursuant to Section 4 in connection
with Executive’s services rendered during the Term. If Executive is not
receiving severance, the Company and Executive shall agree on a mutually
acceptable fee arrangement.
6.          Nondisclosure of Proprietary Information.
(a)          Except in connection with the faithful performance of Executive’s
duties hereunder or pursuant to Section 6(c) and (e), Executive shall, in
perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for Executive’s benefit
or the benefit of any person, firm, corporation or other entity (other than the
Company) any confidential or proprietary information or trade secrets of or
relating to the Company (including, without limitation, business plans, business
strategies and methods, acquisition targets, intellectual property in the form
of patents, trademarks and copyrights and applications therefor, ideas,
inventions, works, discoveries, improvements, information, documents, formulae,
practices, processes, methods, developments, source code, modifications,


10

--------------------------------------------------------------------------------








technology, techniques, data, programs, other know-how or materials, owned,
developed or possessed by the Company, whether in tangible, intangible or
electronic form, information with respect to the Company’s operations,
processes, products, inventions, business practices, finances, principals,
vendors, suppliers, customers, potential customers, marketing methods, costs,
prices, contractual relationships, regulatory status, prospects and compensation
paid to employees or other terms of employment)  (collectively, the
“Confidential Information”), or deliver to any person, firm, corporation or
other entity any document, record, notebook, computer program or similar
repository of or containing any such Confidential Information.  The Parties
hereby stipulate and agree that, as between them, any item of Confidential
Information is important, material and confidential and affects the successful
conduct of the businesses of the Company (and any successor or assignee of the
Company).  Notwithstanding the foregoing, Confidential Information shall not
include any information that has been published in a form generally available to
the public or is publicly available or has become public or general industry
knowledge prior to the date Executive proposes to disclose or use such
information, provided, that such publishing or public availability or knowledge
of the Confidential Information shall not have resulted from Executive directly
or indirectly breaching Executive’s obligations under this Section 6(a) or any
other similar provision by which Executive is bound, or from any third-party
breaching a provision similar to that found under this Section 6(a).  For the
purposes of the previous sentence, Confidential Information will not be deemed
to have been published or otherwise disclosed merely because individual portions
of the information have been separately published, but only if material features
comprising such information have been published or become publicly available.
(b)          Upon termination of Executive’s employment with the Company for any
reason, Executive will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents or property (in whatever
form) concerning the Company’s customers, business plans, marketing strategies,
products, property, processes or Confidential Information.
(c)          Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, shall,
as much in advance of the return date as possible, make available to the Company
and its counsel the documents and other information sought and shall assist such
counsel at Company’s expense in resisting or otherwise responding to such
process, in each case to the extent permitted by applicable laws or rules.
(d)          As used in this Section 6 and Section 7, the term “Company” shall
include the Company and its direct and indirect parents and subsidiaries.
(e)          Nothing in this Agreement shall prohibit Executive from (i)
disclosing information and documents when required by law, subpoena or court
order (subject to the requirements of Section 6(c)), (ii) disclosing information
and documents to Executive’s attorney, financial or tax adviser for the purpose
of securing legal, financial or tax advice, (iii) disclosing Executive’s
post-employment restrictions in this Agreement in confidence to any potential
new employer of Executive, or (iv) retaining, at any time, Executive’s personal
correspondence, Executive’s personal contacts and documents related to
Executive’s own personal benefits, entitlements and obligations, except where
such correspondence, contracts and documents contain Confidential Information.


11

--------------------------------------------------------------------------------








(f)          Pursuant to 18 U.S.C. § 1833(b), Executive understands that
Executive will not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret of the Company Group
that (i) is made (A) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to Executive’s attorney and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding.  Executive understands that if Executive files
a lawsuit for retaliation by the Company Group for reporting a suspected
violation of law, Executive may disclose the trade secret to Executive’s
attorney and use the trade secret information in the court proceeding if
Executive (x) files any document containing the trade secret under seal, and (y)
does not disclose the trade secret, except pursuant to court order.  Nothing in
this Agreement, or any other agreement that Executive has with the Company
Group, is intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by such section. 
Further, nothing in this Agreement or any other agreement that Executive has
with the Company Group shall prohibit or restrict Executive from making any
voluntary disclosure of information or documents concerning possible violations
of law to any governmental agency or legislative body, or any self-regulatory
organization, in each case, without advance notice to the Company.
7.          Inventions.
All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the Business (as defined in
Section 5(d)), whether or not patentable, copyrightable, registrable as a
trademark, or reduced to writing, that Executive may discover, invent or
originate during the Term, either alone or with others and whether or not during
working hours or by the use of the facilities of the Company (“Inventions”),
shall be the exclusive property of the Company.  Executive shall promptly
disclose all Inventions to the Company, shall execute at the request of the
Company any assignments or other documents the Company may deem reasonably
necessary to protect or perfect its rights therein, and shall assist the
Company, upon reasonable request and at the Company’s expense, in obtaining,
defending and enforcing the Company’s rights therein. Executive hereby appoints
the Company as Executive’s attorney-in-fact to execute on Executive’s behalf any
assignments or other documents reasonably deemed necessary by the Company to
protect or perfect its rights to any Inventions.  During the Restriction Period,
Executive shall assist Company and its nominee, at any time, in the protection
of Company’s (or its Affiliates’) worldwide right, title and interest in and to
Inventions and the execution of all formal assignment documents requested by
Company or its nominee and the execution of all lawful oaths and applications
for patents and registration of copyright in the United States and foreign
countries.
8.          Injunctive Relief.
It is recognized and acknowledged by Executive that a breach of the covenants
contained in Sections 5-6 or 7 will cause irreparable damage to Company and its
goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate. 
Accordingly, Executive agrees that in the event of a breach of any of the
covenants contained in Sections 5-6 or 7, in addition to any other remedy which
may be available at law or in equity, the Company will be entitled to seek
specific performance and injunctive relief without the requirement to post bond.


12

--------------------------------------------------------------------------------








9.          Maximum Payment Limit.  If any payment or benefit due under this
Agreement, together with all other payments and benefits that Executive receives
or is entitled to receive from the Company or any of its subsidiaries,
Affiliates or related entities, would (if paid or provided) constitute an excess
parachute payment for purposes of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), the amounts otherwise payable and benefits
otherwise due under this Agreement will either (i) be delivered in full, or (ii)
be limited to the minimum extent necessary to ensure that no portion thereof
will fail to be tax-deductible to the Company by reason of Section 280G of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state or local income and employment taxes and the excise tax imposed
under Section 4999 of the Code, results in the receipt by the Executive, on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be subject to the excise tax imposed under
Section 4999 of the Code.  In the event that the payments and/or benefits are to
be reduced pursuant to this Section 9, such payments and benefits shall be
reduced such that the reduction of cash compensation to be provided to the
Executive as a result of this Section 9 is minimized.  In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero.  All determinations
required to be made under this Section 9 shall be made by the Company’s
independent public accounting firm, or by another advisor mutually agreed to by
the parties, which shall provide detailed supporting calculations both to the
Company and Executive within fifteen (15) business days of the receipt of notice
from Executive that there has been a payment or benefit subject to this Section
9, or such earlier time as is requested by the Company.
10.          Clawback Provisions.
Notwithstanding any other provisions in this Agreement to the contrary, any
incentive-based compensation, or any other compensation, paid to Executive
pursuant to this Agreement or any other agreement or arrangement with the
Company which is subject to recovery under any Policy, law, government
regulation or stock exchange listing requirement, will be subject to such
deductions and clawback as may be required to be made pursuant to such Policy,
law, government regulation or stock exchange listing requirement.
11.          Assignment and Successors.
The Company may assign its rights and obligations under this Agreement to a
United States subsidiary of the Company that is the main operating company of
the Company (or the principal employer of employees of the Company and its
subsidiaries) in the United States or to any successor to all or substantially
all of the business or the assets of the Company (by merger or otherwise), and
may assign or encumber this Agreement and its rights hereunder as security for
indebtedness of the Company and its Affiliates.  This Agreement shall be binding
upon and inure to the benefit of the Company, Executive and their respective
successors, assigns, personnel and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable. 
None of Executive’s rights or obligations may be assigned or transferred by
Executive, other than Executive’s rights to payments hereunder, which may be
transferred only by will or operation of law.  Notwithstanding the foregoing,
Executive shall be entitled, to the extent permitted under applicable law and
any applicable Company benefit plans or


13

--------------------------------------------------------------------------------








arrangements, to select and change a beneficiary or beneficiaries to receive
compensation hereunder following Executive’s death by giving written notice
thereof to the Company.
12.          Certain Definitions.
(a)          Affiliate.  “Affiliate” shall mean a Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Person specified.
(b)          Beneficial Owner.  “Beneficial Owner” shall have the meaning
defined in Rule 13d-3 under the Exchange Act.
(c)          Cause.  The Company shall have “Cause” to terminate Executive’s
employment hereunder upon:
(i)          a majority of the members of the Company’s Board of Directors,
excluding Executive as applicable, determining that (a) Executive has committed
an act of fraud against the Company, or (b) Executive has committed an act of
malfeasance, recklessness or gross negligence against the Company that is
materially injurious to the Company or its customers; or
(ii)          a majority of the members of the Company’s Board of Directors,
excluding Executive as applicable, determining that Executive materially
breaching the terms of this Agreement; or
(iii)          Executive’s indictment for, or conviction of, or pleading no
contest to, a felony or a crime involving Executive’s moral turpitude.
Notwithstanding the foregoing, clauses (i) – (iii) shall not constitute “Cause”
unless and until the Company has: (x) provided Executive, within 60 days of any
Company director’s knowledge of the occurrence of the facts and circumstances
underlying such Cause event, written notice stating with specificity the
applicable facts and circumstances underlying such finding of Cause; and (y)
provided Executive with an opportunity to cure the same (if curable) within 30
days after the receipt of such notice.
(d)          Change in Control.  “Change in Control” shall mean an event set
forth in any one of the following paragraphs shall have occurred following the
Effective Date:
(i)          any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities ac-quired directly from the
Company or its Affiliates) representing 30% or more of the combined voting power
of the Company's then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause (2)
of paragraph (iii) below; or
(ii)          the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the
Effective Date, constitute the Board and any new director (other than a director
whose initial assumption of office


14

--------------------------------------------------------------------------------








is in connection with an actual or threatened election contest, including but
not limited to a consent solicitation, relating to the election of directors of
the Company) whose appointment or election by the Board or nomination for
election by the Company's stockholders was approved or recommended by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors on the Effective Date or whose appointment, election or nomination for
election was previously so approved or recommended; or
(iii)          there is consummated a merger or consolidation of the Company (or
any direct or indirect parent or subsidiary of the Company) with any other
company, other than (1) a merger or consolidation which would result in the
Beneficial Owners of the voting securities of the Company outstanding
immediately prior thereto continuing to  own, in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, more than 50% of the combined
voting power of the voting securities of the Company, the entity surviving such
merger or consolidation or, if the Company or the entity surviving such merger
or consolidation is then a subsidiary, the ultimate parent thereof outstanding
immediately after such merger or consolidation, (2) a merger or consolidation
immediately following which the individuals who comprise the Board immediately
prior thereto constitute at least a majority of the board of directors of the
Company, the entity surviving such merger or consolidation or, if the Company or
the entity surviving such merger or consolidation is then a subsidiary, the
ultimate parent thereof, or (3) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
30% or more of the combined voting power of the Company’s, a surviving entity’s
or, if the Company or the entity surviving such merger or consolidation is then
a subsidiary, the ultimate parent’s then outstanding securities; or
(iv)          the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets, other than a sale or disposition by the Company of all or
substantially all of the Company's assets immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of the entity to which such assets are sold
or disposed or any parent thereof.
Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of Common Shares
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.
(e)          Date of Termination.  “Date of Termination” shall mean (i) if
Executive’s employment is terminated by Executive’s death, the date of
Executive’s death; (ii) if Executive’s


15

--------------------------------------------------------------------------------








employment is terminated pursuant to Section 3(a)(ii) – (v) either the date
indicated in the Notice of Termination or the date specified by the Company
pursuant to Section 3(b), whichever is earlier.
(f)          Disability.  “Disability” shall mean, at any time the Company or
any of its affiliates sponsors a long-term disability plan for the Company’s
employees,  “disability” as defined in such long-term disability plan for the
purpose of determining a participant’s eligibility for benefits, provided,
however, if the long-term disability plan contains multiple definitions of
disability, “Disability” shall refer to that definition of disability which, if
Executive qualified for such disability benefits, would provide coverage for the
longest period of time. The determination of whether Executive has a Disability
shall be made by the person or persons required to make disability
determinations under the long-term disability plan.  At any time the Company
does not sponsor a long-term disability plan for its employees, Disability shall
mean Executive’s inability to perform, with or without reasonable accommodation,
the essential functions of Executive’s position hereunder for a total of three
months during any twelve-month period as a result of incapacity due to mental or
physical illness as determined by a physician selected by the Company (or its
insurers).  Any unreasonable refusal by Executive to submit to a medical
examination for the purpose of determining Disability within a reasonable period
following a written request by the Company (or its insurers) shall be deemed to
constitute conclusive evidence of Executive’s Disability.
(g)          Exchange Act.  “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended from time to time.
(h)          Person.  “Person” shall have the meaning given in Section 3(a)(9)
of the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (i) the Company or its Subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their owner-ship of Common Shares of the
Company.
13.          Miscellaneous Provisions.
(a)          Governing Law.  This Agreement shall be governed, construed,
interpreted and enforced in accordance with its express terms, and otherwise in
accordance with the substantive laws of State of Pennsylvania without reference
to the principles of conflicts of law of the State of Pennsylvania or any other
jurisdiction, and where applicable, the laws of the United States.
(b)          Validity.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
(c)          Notices.  Any notice, request, claim, demand, document and other
communication hereunder to any Party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile or certified or registered mail, postage prepaid, as follows:


16

--------------------------------------------------------------------------------









(i)
If to the Company, to the attention of the General Counsel at its headquarters,



(ii)          If to Executive, at the last address that the Company has in its
personnel records for Executive, or
(iii)          At any other address as any Party shall have specified by notice
in writing to the other Party.
(d)          Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.  Signatures delivered by
facsimile shall be deemed effective for all purposes.
(e)          Entire Agreement.  The terms of this Agreement are intended by the
Parties to be the final expression of their agreement with respect to the
subject matter hereof and supersede all prior understandings and agreements,
whether written or oral (including, without limitation, the Prior Agreement). 
The Parties further intend that this Agreement shall constitute the complete and
exclusive statement of their terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.
(f)          Amendments; Waivers.  This Agreement may not be modified, amended,
or terminated except by an instrument in writing, signed by Executive and a duly
authorized officer of Company (other than Executive).  By an instrument in
writing similarly executed, Executive or a duly authorized officer of the
Company (other than Executive) may waive compliance by the other Party with any
specifically identified provision of this Agreement that such other Party was or
is obligated to comply with or perform; provided, however, that such waiver
shall not operate as a waiver of, or estoppel with respect to, any other or
subsequent failure.  No failure to exercise and no delay in exercising any
right, remedy, or power hereunder preclude any other or further exercise of any
other right, remedy, or power provided herein or by law or in equity.
(g)          Construction.  This Agreement shall be deemed drafted equally by
both the Parties. Its language shall be construed as a whole and according to
its fair meaning.  Any presumption or principle that the language is to be
construed against any Party shall not apply.  The headings in this Agreement are
only for convenience and are not intended to affect construction or
interpretation.  Any references to paragraphs, subparagraphs, sections or
subsections are to those parts of this Agreement, unless the context clearly
indicates to the contrary.  Also, unless the context clearly indicates to the
contrary, (i) the plural includes the singular and the singular includes the
plural; (ii) “and” and “or” are each used both conjunctively and disjunctively;
(iii) “any,” “all,” “each,” or “every” means “any and all,” and “each and
every”; (iv) “includes” and “including” are each “without limitation”; (v)
“herein,” “hereof,” “hereunder” and other similar compounds of the word “here”
refer to the entire Agreement and not to any particular paragraph, subparagraph,
section or subsection; and (vi) all pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the entities or persons referred to may require.


17

--------------------------------------------------------------------------------








(h)          Arbitration.  If any dispute or controversy arises under or in
connection with this Agreement, is not resolved within a commercially reasonable
time not to exceed sixty (60) days, then such dispute or controversy shall be
settled exclusively by arbitration, conducted before a single neutral arbitrator
at a location mutually agreed between the Company and Executive within the state
of the Company’s headquarters at such time in accordance with the Employment
Arbitration Rules & Procedures of JAMS (“JAMS”) then in effect, in accordance
with this Section 13(h), except as otherwise prohibited by any nonwaivable
provision of applicable law or regulation.  The parties hereby agree that the
arbitrator shall construe, interpret and enforce this Agreement in accordance
with its express terms, and otherwise in accordance with the governing law as
set forth in Section 13(a).  Judgment may be entered on the arbitration award in
any court having jurisdiction, provided, however, that either Party shall be
entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any continuation of any violation of the provisions of
this Agreement and Executive hereby consents that such restraining order or
injunction may be granted without requiring the other Party to post a bond. 
Unless the parties otherwise agree, only individuals who are on the JAMS
register of arbitrators shall be selected as an arbitrator.  Additionally,
except upon showing of cause each party shall have the right to propound no more
than 10 special interrogatories and requests for admission, and to take the
deposition of one individual and any expert witness designated by the other
party.  Within 20 days of the conclusion of the arbitration hearing, the
arbitrator shall prepare written findings of fact and conclusions of law.  It is
mutually agreed that the written decision of the arbitrator shall be valid,
binding, final and enforceable by any court of competent jurisdiction.  In the
event action is brought pursuant to this Section 13(h), the arbitrator shall
have authority to award fees and costs to the prevailing party, in accordance
with applicable law.  If in the opinion of the arbitrator there is no prevailing
party, then each party shall pay its own attorney’s fees and expenses.  Both
Executive and the Company expressly waive their right to a jury trial.  Nothing
in this subsection shall be construed as precluding the bringing of an action
for injunctive relief or specific performance as provided in this Agreement. 
This dispute resolution process and any arbitration hereunder shall be
confidential and neither any Party nor the arbitrator shall disclose the
existence, contents or results of such process without the prior written consent
of all Parties, except where necessary or compelled in a Court to enforce this
arbitration provision or an award from such arbitration or otherwise in a legal
proceeding.  Notwithstanding the foregoing, Executive and the Company each have
the right to resolve any issue or dispute over intellectual property rights by
Court action instead of arbitration.  The Company may also enjoin by Court
action any breach of Sections 5-6 or 7 as permitted by Section 8.
(i)          Enforcement.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a portion of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of such illegal, invalid
or unenforceable provision there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.
(j)          Withholding.  The Company shall be entitled to withhold from any
amounts payable under this Agreement any federal, state, local or foreign
withholding or other taxes or


18

--------------------------------------------------------------------------------








charges which the Company is required to withhold or by its Policies it
customarily withholds. The Company shall be entitled to rely on an opinion of
counsel if any questions as to the amount or requirement of withholding shall
arise.
(k)          Section 409A.
(i)          General.  The intent of the Parties is that the payments and
benefits under this Agreement comply with or be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and guidance
promulgated thereunder (collectively, “Section 409A”) and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.
(ii)          Separation from Service.  Notwithstanding anything in this
Agreement to the contrary, any compensation or benefits payable under this
Agreement that is considered nonqualified deferred compensation under Section
409A and is designated under this Agreement as payable upon Executive’s
termination of employment shall be payable only upon Executive’s “separation
from service” with the Company within the meaning of Section 409A (a “Separation
from Service”) and, except as provided below, any such compensation or benefits
described in Sections 4(b)-(e) shall not be paid, or, in the case of
installments, shall not commence payment, until the sixtieth (60th) day
following Executive’s Separation from Service (the “First Payment Date”).  Any
lump sum payment or installment payments that would have been made to Executive
during the sixty (60) day period immediately following Executive’s Separation
from Service but for the preceding sentence shall be paid to Executive on the
First Payment Date and any remaining installment payments shall be made as
provided in this Agreement.
(iii)          Specified Employee.  Notwithstanding anything in this Agreement
to or any other agreement providing compensatory payments to Executive to the
contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of Section
409A, any payment of compensation or benefits to which Executive is entitled
under this Agreement or any other compensatory plan or agreement that is
considered nonqualified deferred compensation under Section 409A payable as a
result of Executive’s Separation from Service shall be delayed to the extent
required in order to avoid a prohibited distribution under Section 409A until
the earlier of (i) the expiration of the six-month period measured from the date
of Executive’s Separation from Service with the Company or (ii) the date of
Executive’s death.  Upon the first business day following the expiration of the
applicable Section 409A period, all payments deferred pursuant to the preceding
sentence shall be paid in a lump sum to Executive (or Executive’s estate or
beneficiaries), and any remaining payments due to Executive under this Agreement
or any other compensatory plan or agreement shall be paid as otherwise provided
herein or therein.
(iv)          Expense Reimbursements.  To the extent that any reimbursements
under this Agreement are subject to Section 409A, any such reimbursements
payable to Executive shall be paid to Executive no later than December 31 of the
year following the year in which the expense was incurred; provided, that
Executive submits Executive’s reimbursement request promptly following the date
the expense is incurred, the amount


19

--------------------------------------------------------------------------------








of expenses reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year, other than medical expenses referred to in
Section 105(b) of the Code, and Executive’s right to reimbursement under this
Agreement will not be subject to liquidation or exchange for another benefit.
(v)          Tax Gross Up Payments.  Any tax gross-up payments to which
Executive is entitled hereunder shall be paid to Executive no later than
December 31 of the year next following the year which Executive remits the
related tax payments to the applicable tax authorities, including the amount of
additional taxes imposed upon Executive due to the Company’s reimbursement of
the taxes on the compensation subject to the tax gross up.
(vi)          Installments.  Executive’s right to receive any installment
payments under this Agreement, including without limitation any continuation
salary payments that are payable on Company payroll dates, shall be treated as a
right to receive a series of separate payments and, accordingly, each such
installment payment shall at all times be considered a separate and distinct
payment as permitted under Section 409A.  Except as otherwise permitted under
Section 409A, no payment hereunder shall be accelerated or deferred unless such
acceleration or deferral would not result in additional tax or interest pursuant
to Section 409A.
14.          Executive Acknowledgement.
Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.
[Signature Page Follows]
 
20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date and
year first above written.

 
DENTSPLY SIRONA Inc.
                 
By:       
/s/ Mark Thierer      
Mark Thierer
     
Interim Chief Executive Officer
DENTSPLY SIRONA Inc.
                   
EXECUTIVE
                 
By:
/s/ Nicholas W. Alexos      
Nicholas W. Alexos
 





21

--------------------------------------------------------------------------------




 
Exhibit A
FORM OF RESTRICTED STOCK UNIT GRANT AGREEMENT


[logo.jpg]                                      


Dear Nick:
 
Pursuant to the terms and conditions of the Company's 2016 Omnibus Incentive
Plan (the “Plan”) and the Employment Agreement by and between you and the
Company entered into as of October 10, 2017, you have been granted an award of
restricted stock units (“RSUs”) as outlined below (“Award”) (any capitalized
terms used but not defined herein shall have the definitions given to such terms
in the Plan).
Granted To:
Nick Alexos
Grant Date: October 10, 2017
     
Number of RSUs:
<shares_awarded>
     
Vesting Schedule/Date:           
Shares will vest on the third anniversary of the Grant Date, provided you are
continuously employed by the Company in the period commencing on the Grant Date
and ending on such third anniversary; provided, further, the RSUs will vest, and
the restrictions with respect to the RSUs shall lapse, (i) in the event of your
termination of employment by reason of your death or Disability, or (ii) upon
the satisfaction of any other conditions as imposed by the Company.



This Award shall not entitle you to any rights of a stockholder except and to
the extent that the Award is settled by the issuance of shares of Common Stock
to you.  The RSUs shall remain forfeitable at all times prior to the date on
which they vest (the “Restricted Period”).
Prior to the date on which the Award vests, the Company shall credit to you, on
each date that the Company pays a cash dividend to holders of Common Stock
generally, Dividend Equivalent Rights (“DERs”) equal to the total number of
whole RSUs and the associated DERs previously credited to you under this Award
multiplied by the dollar amount of the cash dividend paid per share of Common
Stock by the Company on such date, divided by the Fair Market Value of a share
of Common Stock on such date. Any fractional amount resulting from such
calculation shall be included in the DERs.  The DERs so credited shall be
subject to the same terms and conditions as the RSUs to which such DERs relate
and the DERs shall be forfeited in the event that the RSUs with respect to which
such DERs were credited are forfeited.
No shares of Common Stock shall be issued to you prior to the date on which the
RSUs vest. As soon as administratively feasible after any RSUs and DERs have
vested, the Company shall issue to you (which may be in book-entry form) one
share of Common Stock in payment of each such vested whole RSU and DER (subject
to tax withholding, as applicable, on such vested shares, and any deferral
election authorized by the Committee).
You may not sell, pledge or otherwise transfer the RSUs or any rights under this
Award during the Restricted Period.  The Plan is incorporated herein by this
reference.
ACKNOWLEDGMENT
By my electronic signature, I hereby acknowledge receipt of this Award as of the
date shown above, which has been issued to me under the terms and conditions of
the Plan.  I further acknowledge receipt of the copy of the Plan and agree to
conform to all of the terms and conditions of the Award and the Plan.


22

--------------------------------------------------------------------------------




 
Exhibit B
FORM OF STOCK OPTION GRANT AGREEMENT


[logo.jpg]                                      


Dear Nick:
 
Pursuant to the terms and conditions of the Company's 2016 Omnibus Incentive
Plan (the “Plan”) and the Employment Agreement by and between you and the
Company entered into as of October 10, 2017, you have been granted a
Non-Qualified Stock Option to purchase [____] shares of Common Stock as outlined
below (“Award”) (any capitalized terms used but not defined herein shall have
the definitions given to such terms in the Plan).
Grant Date:
October 10, 2017
   
Number of Shares Granted:           
[_____]
   
Exercise Price:
$57.57
   
Expiration Date:
October 10, 2027
   
Vesting Schedule:
One-third per year for 3 years



These stock options will vest one-third per year for three (3) years, provided
you are continuously employed by the Company in the period commencing on the
Grant Date and ending on such respective anniversary; provided, further, the
stock options will vest in full (i) in the event of your termination of
employment by reason of death or Disability or (ii) upon the satisfaction of any
other conditions as imposed by the Company.
ACKNOWLEDGMENT
By my electronic signature, I hereby acknowledge receipt of this Award as of the
date shown above, which has been issued to me under the terms and conditions of
the Plan.  I further acknowledge receipt of the copy of the Plan and agree to
conform to all of the terms and conditions of the Award and the Plan.



23